MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing petitioner’s appeal as moot because the appeal appeared to have been abandoned.
*622Petitioner raises no challenge to the BIA’s conclusion that petitioner abandoned his appeal by failing to provide a current mailing address. Cf. Toquero v. INS, 956 F.2d 198, 196 (9th Cir.1992) (discussing abandonment of appeal to the BIA). Accordingly, we deny in part the petition for review.
Further, we lack jurisdiction to consider petitioner’s challenge to the Immigration Judge’s denial of petitioner’s application for cancellation of removal because petitioner abandoned his appeal and thus, did not exhaust administrative remedies. See 8 U.S.C. § 1252(d)(1); Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir.2004). Accordingly, respondent’s unopposed motion to dismiss the petition for review is granted in part.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.